STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re GRAY, Minors.                                                 November 14, 2017

                                                                    No. 338069
                                                                    Washtenaw Circuit Court
                                                                    Family Division
                                                                    LC Nos. 15-000019-NA;
                                                                            15-000020-NA;
                                                                            15-000021-NA


Before: M. J. KELLY, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

PER CURIAM.

      Respondent appeals as of right the trial court order terminating his parental rights to the
minor children under MCL 712A.19b(3)(g) (failure to provide proper care and custody).
Because there are no errors warranting relief, we affirm. 1

                                        I. BASIC FACTS

        The trial court assumed jurisdiction over the minor children in February 2015 after they
became the subject of a human trafficking investigation by the Federal Bureau of Investigation
(FBI). The petition alleged that respondent failed to protect the minor children by allowing them
to be physically and sexually abused and by failing to prevent the abusers from having continued
contact with them. The petition further alleged that respondent’s intellectual disability prevented
him from providing a safe environment for the minor children.

        Respondent’s treatment plan required him to attend trauma therapy, find suitable housing,
and participate in services designed to instill parenting and independent living skills.
Respondent completed two parenting courses through the MSU Extension program and actively
participated in Home Again, a hands-on parenting program. Respondent also attended individual
therapy through Catholic Social Services. However, beginning in February 2016, respondent
began missing a majority of his scheduled parenting time, the minor children’s medical


1
  The children’s mother voluntarily relinquished her parental rights to her daughters. Her
parental rights to her son, as of May 2017, remained intact, and DHHS was working toward
appointing a legal guardian for her son and placing him with his mother.


                                                -1-
appointments, and their school functions. Respondent refused the caseworker’s referrals for
disability programs, a literacy course with Wayne County, trauma therapy with the University of
Michigan, and housing assistance. Respondent also stopped attending his individual therapy
with Catholic Social Services.

        Following a May 2016 neuropsychological evaluation, the evaluator concluded that,
despite respondent’s efforts, his intellectual disability caused him to have difficulties in holding
employment, managing affairs, understanding relationships, and parenting. The evaluator further
opined that this intellectual disability affected respondent’s ability to provide a safe and stable
environment for the minor children.

       By March 2017, respondent had not visited the minor children in nearly six months, with
the exception of one visit in November 2016. Respondent also had not contacted DHHS since
October 2016, and he refused to participate in any services. Following an April 2017
termination hearing, the trial court terminated respondent’s parental rights to the minor children.

                        II. REASONABLE REUNIFICATION EFFORTS

                                  A. STANDARD OF REVIEW

        Respondent argues that the trial court erred by terminating his parental rights because
DHHS did not modify its service plan to accommodate his intellectual disability, as required by
the Americans with Disabilities Act (ADA), 42 USC 12101 et seq.2 This Court reviews a
preserved issue regarding reasonable efforts for clear error. In re Fried, 266 Mich. App. 535, 542-
543; 702 NW2d 192 (2005). “A finding of fact is clearly erroneous where the reviewing court is
left with a definite and firm conviction that a mistake has been made.” In re Terry, 240 Mich
App 14, 22; 610 NW2d 563 (2000).

                                          B. ANALYSIS

         “Under Michigan's Probate Code, [DHHS] has an affirmative duty to make reasonable
efforts to reunify a family before seeking termination of parental rights.” In re Hicks/Brown, ___
Mich ___; 893 NW2d 637 (2017) (emphasis added). “The adequacy of [DHHS]’s efforts to
provide services may bear on whether there is sufficient evidence to terminate a parent’s rights.”
In re Rood, 483 Mich. 73, 89; 763 NW2d 587 (2009) (opinion by CORRIGAN, J.). A trial “court is
not required to terminate parental rights if the State has not provided to the family of the
child . . . such services as the State deems necessary for the safe return of the child to the child’s
home.” Id. at 105 (citation and quotation marks omitted). “While [DHHS] has a responsibility
to expend reasonable efforts to provide services to secure reunification, there exists a
commensurate responsibility on the part of respondents to participate in the services that are


2
  Respondent does not argue that the trial court clearly erred by finding clear and convincing
evidence to terminate his parental rights under MCL 712A.19b(3)(g), nor does he argue that the
trial court erred by finding by a preponderance of the evidence that termination of his parental
rights was in the children’s best interests. Accordingly, we will not address those issues further.


                                                 -2-
offered.” In re Frey, 297 Mich. App. 242, 248; 824 NW2d 569 (2012). Moreover, DHHS is only
required to offer reasonable services, which means that it has no duty to provide every
conceivable service. See Hicks/Brown, ___ Mich at ___; 893 NW2d at 639.

        DHHS’s obligation to provide services is subject to the requirements of the ADA, In re
Terry, 240 Mich. App. 14, 25-26; 610 NW2d 563 (2000), which provides that “no qualified
individual with a disability shall, by reason of such disability, be excluded from participation in
or be denied the benefits of the services, programs, or activities of a public entity, or be subjected
to discrimination by any such entity.” 42 USC 12132. Accordingly, DHHS is required to make
reasonable modifications to its service plan to avoid discrimination on the basis of disability. In
re Hicks/Brown, ___ Mich at ___; 893 NW2d at 640. Where DHHS fails to modify its service
plan to accommodate a disability under the ADA, DHHS has failed to make reasonable efforts
toward reunification. Id.

        In the present case, DHHS was fully aware of respondent’s intellectual disability.
Respondent’s first psychological evaluation was conducted in January 2015, before the current
proceedings began, and it indicated that respondent was cognitively impaired. The petition
included the results of this psychological evaluation and further alleged that respondent’s limited
intellectual functioning created an unsafe environment for the minor children. Moreover,
throughout the proceedings, the trial court, DHHS, the minor children’s lawyer-guardian ad
litem, and respondent repeatedly referenced respondent’s intellectual disability.

        Because DHHS was aware of respondent’s disability, it was required to make reasonable
modifications to its service plan to accommodate this disability. In re Hicks/Brown, ___ Mich at
___; 893 NW2d at 640. In May 2015, due to concern from respondent’s lawyer, a caseworker,
Brittney Reynolds, narrowed the scope of respondent’s treatment plan to only focus on parenting
education, independent living, mental health issues, and housing. The record reflects that
Reynolds amended respondent’s treatment plan to accommodate respondent’s intellectual
disability and ensuring his best chance of a successful reunification with the children.
Additionally, Reynolds and other caseworkers provided respondent with more extensive and
extended services to accommodate his intellectual disability. Reynolds referred respondent to
Home Again, a hands-on parenting program, wherein respondent was assigned a therapist to
provide him with immediate feedback concerning his parenting skills. Reynolds later arranged
for an extension of Home Again’s programming for respondent.

       Furthermore, although respondent was initially rejected from some services, Reynolds
arranged for respondent to receive individualized therapy through Catholic Social Services.
Reynolds also arranged for family therapy with CSTS, although this therapy ultimately did not
take place due to a minor child’s unwillingness to participate. In 2016, another caseworker,
Elaine Jones, arranged referrals for respondent to trauma therapy with the University of
Michigan, to Comprehensive Services for Developmentally Disabled, and to a GED program
with specialization for the cognitively impaired.

        On appeal, respondent complains that the neuropsychological evaluation was not
completed until May 2016. The record, however, shows that the delay was the result of
bureaucratic confusion and that DHHS caseworkers continuously worked toward respondent
receiving the evaluation. While the delay in receiving this evaluation was not ideal, the

                                                 -3-
neuropsychological evaluation was largely consistent with respondent’s January 2015
psychological assessment. In other words, DHHS was aware long before respondent’s
neuropsychological evaluation that he had an intellectual disability and was already providing
accommodated services in response to his disability. It is unclear what exact benefit respondent
believes he was denied by the delay of the neuropsychological evaluation.

         Finally, respondent argues that DHHS did not accommodate him properly because it
communicated with him largely via text message despite his literacy problems. As an initial
matter, respondent never raised the issue of text message communication as an issue throughout
the proceedings. Furthermore, the record reflects that respondent used text messaging and
preferred it because it maintained a record of communication. In addition, DHHS records also
reflect that its caseworkers also communicated with respondent via phone calls. Therefore, there
is no reversible error arising from the use of text messaging as one method of communication in
this case.

         In sum, considering the extensive and targeted services provided by DHHS throughout
the proceedings, the trial court did not err by finding that the DHHS made reasonable
accommodations to its service plan to address respondent’s disability and rendered reasonable
efforts towards reunification. See In re Hicks/Brown, ___ Mich at ___; 893 NW2d at 640.

       The trial court did not err by terminating respondent’s parental rights to the minor
children.

       Affirmed.

                                                           /s/ Michael J. Kelly
                                                           /s/ Amy Ronayne Krause
                                                           /s/ Mark T. Boonstra




                                              -4-